DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
The abstract of the disclosure is objected to because the sentence “The annular inner wall defining a cavity covered by a conical, concave filter mesh” lacks a proper subject/verb construction.  The Examiner suggests using the word “defines” instead of “defining”.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: in the first paragraph on page 1, please insert the WIPO publication number and publication date after the PCT application number and date.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “filter means” that is a “cylinder” and has a “filter material” with “two end openings”.  Examiner does not see any mention of these terms together as defined in Claim 11.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “filter means”, “cylinder”, “filter material”, “end cap” at each opening, “diametrically positioned” as in Claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an end cap for use in a blood filter device” in the preamble of the claim.  However, there is no mention of any “blood filter device” in the body of the claim, making it unclear how the “end cap” is ‘used’ in any “blood filter device’.  Furthermore, there is no mention of “blood” being “filtered” in the claim, making it also unclear how the claimed invention is capable of filtering blood.  Thus, the claim is considered indefinite.
Claim 4 recites in the preamble “The end cap of claim”, but no claim number is indicated, making the scope of the claim limitations in Claim 4 unclear/indefinite.  Examiner interprets it to depend from Claim 1 for now.
Claims 7 & 8 are considered indefinite for using the unit “µ” without any indication of the unit of measurement associated with such a symbol.  The Examiner interprets it to mean micro with the unit of measurement of distance, meter, such that “micron” is used in the prior art rejection.
Claim 10 recites the limitation “said luer” which lacks antecedent basis.  Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “said concave filter mesh” should be rewritten to better reflect the earlier recitation of this limitation in Claim 1 such as “said conical, concave filter mesh” on line 3.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  the limitation “said inner wall” should be rewritten to better reflect the earlier recitation of this limitation in Claim 1 such as “said annular inner wall” on line 2.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  the limitation “said outer wall” should be rewritten to better reflect the earlier recitation of this limitation in Claim 1 such as “said annular outer wall” on line 2.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  the limitation “each end openings” on line 2 should be rewritten as “each end opening” for better grammar.  Appropriate correction is required.
Claim Interpretation
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “annular flange means” and “channel means” in Claim 1, “horizontal covering means” in Claim 6, “tubing means” in Claim 10, and “a filter means” in Claim 11.   The Examiner does not invoke 112(f) because of lack of functional language used with these terms and sufficient structure conveyed in each term.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5 & 6 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Vincent et al., (“Vincent”, US 4,319,996).
Claims 1, 2, 5 & 6 are directed to an end cap for use in a blood filter device, an apparatus or device type invention group.
Regarding Claims 1, 2, 5 & 6, Vincent discloses an end cap for use in a blood filter device, (See column 2, lines 55-68), comprising an annular flange means having attached thereto an outer annular wall and an annular inner wall, (Upper Molding 6 with annular Wall 19 defining inherent outer/inner walls, See Figure 1-4, and See column 2, lines 55-68), said annular inner wall defining a cavity, (See column 2, lines 55-68, Figures 1-4, Disc Shape of interior Chamber 16), said cavity covered by a conical, concave filter mesh, (See column 2, lines 55-68, column 4, lines 4-18, Figures 1-4, Membrane 4), said end cap further comprising a channel means positioned under said cavity and a part of said flange means, for reception of any fluid which passes through said concave filter mesh, (Outlet 20 extends from/is part of Flange Wall 19, See Figures  1-4, See column 2, lines 55-68, and column 3, line 50 to column 4, line 3).
Additional Disclosures Included:
Claim 2: The end cap of claim 1, wherein said conical concave filter mesh is flexibly attached to said annular inner wall, (Membrane 4 flexes from flat to generally concave shape, See Figures 1-4, and See column 2, lines 55-68, column 4, lines 4-18).
Claim 5: The end cap of claim 1, wherein said channel means comprises a luer, (Outlet 20, See Figures 1-4, and See column 2, lines 55-68).
Claim 6: The end cap of claim 1, further comprising a horizontal covering means which engages said cavity and said outer wall, (Lower Molding 8 with horizontal cover engaging cavity and wall of Upper Molding 6 via Flange 12, See Figures 1-4, and See column 2, lines 55-68).
Claim(s) 1, 4, 6 & 9 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Raines, (US 4,615,694).
Claims 1, 4, 6 & 9 are directed to an end cap for use in a blood filter device, an apparatus or device type invention group.
Regarding Claims 1, 4, 6 & 9, Raines discloses an end cap for use in a blood filter device, (See column 3, lines 23-37), comprising an annular flange means having attached thereto an outer annular wall and an annular inner wall, (Shoulder 19 and Nose 14 forming annular flange around Attachment Means 18, Body 12 forming inner and outer annular walls, See Figures 1-3, See column 3, lines 23-37), said annular inner wall defining a cavity, (Inside of Body 12, See Figure 1-3, and See column 3, lines 23-37), said cavity covered by a conical, concave filter mesh, (Cone Filter 40, See Figure 1-3, and See column 3, lines 38-59), said end cap further comprising a channel means positioned under said cavity and a part of said flange means, for reception of any fluid which passes through said concave filter mesh, (Tube Attachment Means 18 extending from Flange Shoulder 19/Nose 14, See Figures 1-3, See column 3, lines 23-37).
Additional Disclosures Included:
Claim 4: The end cap of claim, wherein said outer annular wall comprises a ribbed configuration, (Outer Wall of Body 12 with Radial Flange 15 defines a rib, See Figure 1-3, See column 3, lines 38-59).
Claim 6: The end cap of claim 1, further comprising a horizontal covering means which engages said cavity and said outer wall, (Cap 30 engages Outer Wall of Body 12, See Figure 1-3, and See column 3, line 60 to column 4, line 2).
Claim 9: The end cap of claim 1, wherein said conical concave filter mesh has been sterilized, (See column 4, lines 19-41).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vincent in view of Raines.
Claim 3 is directed to an end cap for use in a blood filter device, an apparatus or device type invention group.
Regarding Claim 3, Vincent discloses the end cap of claim 2, but does not disclose wherein said conical concave filter mesh has been flexibly attached to said inner wall, (Membrane 4 sealed to Moldings 6, 8, See Figures 1-4, and See column 2, liens 55-68, column 4, lines 4-18), via an adhesive, solvent bonding, ultrasonic bonding, spin welding, or insert molding.
Raines discloses an end cap where its conical concave filter mesh is attached via an adhesive, solvent bonding, ultrasonic bonding, spin welding, or insert molding, (See column 3, lines 38-59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the end cap of Vincent by incorporating wherein said conical concave filter mesh is attached via an adhesive, solvent bonding, ultrasonic bonding, spin welding, or insert molding as in Raines in order to “secure the cone filter element within the vented chamber main body member”, (See column 2, lines 50-52, Raines), in order to make the device “ready for sterile packaging and distribution”, (See column 4, lines 40-41, Raines).
Claims 7 & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raines in view of Kline, (US 2013/0343953).
Claims 7 & 8 are directed to an end cap for use in a blood filter device, an apparatus or device type invention group.
Regarding Claims 7 & 8, Raines discloses the end cap of claim 1, wherein said conical concave filter mesh comprises openings with a diameter, (See column 2, lines 32-37), but does not disclose the diameter of from about 5 µ t to about 150 µ.
Kline discloses a filter mesh with a diameter of from about 5 µ t to about 150 µ, (See paragraph [0028], Kline; Kline discloses a mesh pore size of 10 or more microns, anticipating the claimed range from 10 to about 150 µ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the end cap of Raines by incorporating the diameter of from about 5 µ t to about 150 µ as in Kline in order to filter the fluid for “circulating the fluid through the device in a sterile manner” such that the “filtered biological fluid” can be returned “to the subject” intravenously, (See paragraph [0026], Kline). 
Additional Disclosures Included:
Claim 8: The end cap of claim 7, wherein said openings have a diameter of from about 50 µ to about 100 µ, (See paragraph [0028], Kline; Kline discloses a mesh pore size of 60 or more microns, anticipating the claimed range from 60 to about 100 µ).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vincent in view of Olsen et al., (“Olsen”, US 2017/0175066).
Claim 10 is directed to an end cap for use in a blood filter device, an apparatus or device type invention group.
Regarding Claim 10, Vincent discloses the end cap of claim 1, but does not disclose further comprising a hose barb attached to said luer, and tubing means attached thereto.
Olsen discloses further comprising a hose barb attached to said luer, and tubing means attached thereto, (See paragraph [0051], Olsen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the end cap of Vincent by incorporating further comprising a hose barb attached to said luer, and tubing means attached thereto as in Olsen because “the design of each port depends on the desired function of the port” and “a variety of different types and sizes of ports can be used depending on the type of material to be dispensed”, (See paragraph [0050], Olsen), in order to “deliver material into or out of the interior compartment [filter]”, (See paragraph [0052], Olsen), 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raines in view of Olsen.
Claim 10 is directed to an end cap for use in a blood filter device, an apparatus or device type invention group.
Regarding Claim 10, Raines discloses the end cap of claim 1, but does not disclose further comprising a hose barb attached to said luer, and tubing means attached thereto.
Olsen discloses further comprising a hose barb attached to said luer, and tubing means attached thereto, (See paragraph [0051], Olsen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the end cap of Raines by incorporating further comprising a hose barb attached to said luer, and tubing means attached thereto as in Olsen because “the design of each port depends on the desired function of the port” and “a variety of different types and sizes of ports can be used depending on the type of material to be dispensed”, (See paragraph [0050], Olsen), in order to “deliver material into or out of the interior compartment [filter]”, (See paragraph [0052], Olsen), 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buck et al., (“Buck”, US 2011/0120932), in view of Raines.
Claim 11 is directed to a filter means, an apparatus or device type invention group.
Regarding Claim 11, Buck discloses a filter means comprising a cylinder having two end openings which contains a filter material, (Housing 1 with Hollow Fibers 2 with openings at either end, See Figure 3A, 3B, and See paragraph [0041]-[0042], Buck), and comprises an end cap at each end openings, wherein said end caps are positioned diametrically to each other, (End Caps 4a/4b at either end of Housing 1/Hollow Fibers 2, See Figure 3A, 3B, and See paragraph [0041]-[0042], Buck).
Buck does not disclose the end cap being an end cap of claim 1.
Raines discloses the end cap being an end cap of claim 1, (See rejection of Claim 1 regarding Raines above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the filter means of Buck by incorporating the end cap being an end cap of claim 1 as in Raines in order to provide an end cap with a filter that “is capable of providing high fluid flow and yet which will…block particulates of very small size”, (See column 2, lines 14-16, Raines), to “ensure optimal operation of the device” as desired in Buck, (See paragraphs [0001] & [0002], Buck’ “improved flow characteristics” and “blood clots”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779